              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    RHONDA WOODS,                             )
                                              )
                        Plaintiff,            )
                                              )
    -vs-                                      )      Case No. CIV-19-140-F
                                              )
    ANDREW M. SAUL, Commissioner              )
    of the Social Security Administration,1   )
                                              )
                        Defendant.            )


                                         ORDER

           Plaintiff, Rhonda Woods, commenced this action seeking judicial review of
the Commissioner’s decision denying her applications for disability insurance
benefits and supplemental security income benefits under Title II and Title XVI of
the Social Security Act, 42 U.S.C. §§ 423, 1382. The matter was referred to United
States Magistrate Judge Bernard M. Jones in accordance with 28 U.S.C. § 636. On
November 19, 2019, Magistrate Judge Jones issued a Report and Recommendation,
recommending that the Commissioner’s decision be affirmed.
           Neither party has objected to the Report and Recommendation within the time
prescribed by Magistrate Judge Jones.2 And no request for an extension of time to



1
  On June 17, 2019, Andrew M. Saul was sworn in as Commissioner of the Social Security
Administration. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul is
substituted for Nancy A. Berryhill, the former Acting Commissioner of the Social Security
Administration, as defendant in this action.
2
  Magistrate Judge Jones apprised the parties of their right to object to the Report and
Recommendation by December 3, 2019 and that a failure to object waives the right to appellate
review.
file an objection has been sought. Consequently, the parties have waived their right
to appellate review of the factual and legal determinations. Vega v. Suthers, 195
F.3d 573, 579 (10th Cir. 1999); United States v. One Parcel of Real Property, 73 F.3d
1057, 1059, 1061 (10th Cir. 1996).
        Accordingly, the Report and Recommendation issued by United States
Magistrate Judge Bernard M. Jones (doc. no. 27) is ACCEPTED, ADOPTED and
AFFIRMED. The decision of defendant, Andrew M. Saul, Commissioner of the
Social Security Administration, denying plaintiff, Rhonda Woods’ applications for
disability insurance benefits and supplemental security income benefits under Title
II and Title XVI of the Social Security Act, 42 U.S.C. §§ 423, 1382, is AFFIRMED.
Judgment shall issue forthwith.
        IT IS SO ORDERED this 5th day of December, 2019.




19-0140p001.docx




                                         2
